UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LATIF KHALIQ; ROGER HENRY;                
LAMONT NELSON; FRANKLIN HOWARD;
MICHAEL COOPER; OTIS BLACKMON;
EMMANUEL HUNT; CHRISTOPHER
CLARK; MICHAEL NORWOOD; DONALD
BOWEN, SR.; JOHN BARMORE; RALPH
SHIFFLETT; KEVIN FORD; JAMES LANG;
ALBEMARLE-CHARLOTTESVILLE
REGIONAL JAIL AUTHORITY, Members
of the Board, in their official
capacities and as an involuntary
party plaintiff pursuant to Rule 19,
Federal Rules of Civil Procedure -
Mitchell Newman, Chairperson of
the Authority Board; KENNETH N.
BUSSIE; JEREMY ZIOLKOWSKI;                   No. 02-7365
EMMANUEL HUNT; FREDERICK C.
SHELTON; VINCENT MOORE; JOHNNY
LEE LAYNE; GERMAINE A. PAYNE;
GEORGE AYERS; TYRONE CURRY;
STEVEN ROBINSON; TERRY DILLARD;
JASON VIA; ANTHONY HENSHAW;
WILLIAM F. WILLIS; DERRICK STINNIE,
                 Plaintiffs-Appellants,
                  v.
RONALD J. ANGELONE, Director of
the Virginia Department of
Corrections, sued in his personal
and official capacity,
                 Defendant-Appellee.
                                          
2                      KHALIQ v. ANGELONE
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                          (CA-01-652-7)

                      Argued: April 4, 2003

                      Decided: July 21, 2003

       Before WILKINS, Chief Judge, and TRAXLER and
                 GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Edward M. Wayland, Charlottesville, Virginia, for
Appellants. Mark Ralph Davis, Public Safety and Enforcement Divi-
sion, OFFICE OF THE ATTORNEY GENERAL, Richmond, Vir-
ginia, for Appellee. ON BRIEF: Steven D. Rosenfield,
Charlottesville, Virginia; Rebecca K. Glenberg, Richmond, Virginia,
for Appellants. Jerry W. Kilgore, Attorney General, Susan F. Barr,
Assistant Attorney General, Public Safety and Enforcement Division,
OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

  Appellants, state prison inmates in the custody of the Virginia
Department of Corrections who were housed at the Albemarle Char-
                          KHALIQ v. ANGELONE                            3
lottesville Regional Jail (the "ACRJ"), filed this action under 42
U.S.C.A. § 1983 (West Supp. 2003), alleging that the defendant, Ron-
ald J. Angelone, in his personal and official capacity as Director of
the Virginia Department of Corrections (the "VDOC"), violated their
rights under the Equal Protection Clause of the United States Consti-
tution. Specifically, Appellants assert that the Director, by confining
them in the local jail, has provided them with inferior conditions of
confinement and denied them programs and opportunities comparable
to those available to state prison inmates housed in state facilities
operated by the VDOC. The district court, upon recommendation of
the magistrate judge, dismissed the complaint under Federal Rule of
Civil Procedure 12(b)(6) for failure to state a claim upon which relief
may be granted. We affirm.

                                    I.

   Appellants consist of twenty-nine state prisoners in the custody of
the VDOC pursuant to sentences imposing incarceration for at least
one year. Under § 53.1-20.B of the Virginia Code, "[p]ersons con-
victed of felonies . . . and sentenced to the Department or sentenced
to confinement in jail for a year or more shall be placed in the custody
of the Department and received by the Director into the state correc-
tions system within sixty days of the date on which the final sentenc-
ing order" is sent to the Director. Va. Code Ann. § 53.1-20.B (Michie
2002). "If the Director is unable to accommodate in a state correc-
tional facility any convicted felon . . . who is required to serve a total
period of one year or more in a state correctional facility," then "the
Department of Corrections shall compensate local jails for the cost of
incarceration as provided for in the general appropriation act." Va.
Code Ann. § 53.1-20.1 (Michie 2002).

   When Appellants were not transferred from the ACRJ to a state
correctional facility after the sixty-day period under § 53.1-20.B had
passed, they filed this action against the Director on behalf of them-
selves and a proposed class of similarly situated prisoners who were
also confined in the ACRJ awaiting transfer to a state correctional facil-
ity.1 Appellants allege that their confinement in the local jail violated
  1
   The Board of Directors of the ACRJ was named as an involuntary
plaintiff pursuant to Rule 19 of the Federal Rules of Civil Procedure.
4                         KHALIQ v. ANGELONE
their rights to equal protection under the Fourteenth Amendment
because they were subjected to inferior conditions of confinement and
denied programs and opportunities available to state prisoners who
are housed in state correctional facilities.

   Specifically, Appellants set forth eight ways in which state inmates
housed in the ACRJ are treated dissimilarly from those housed in
state facilities: (1) ACRJ inmates enjoy significantly less space and
less humane conditions of confinement than those in a state facility;
(2) ACRJ inmates are not permitted to participate in work release pro-
grams and earn money; (3) ACRJ inmates are not permitted to earn
money for work performed inside the local facility; (4) ACRJ inmates
are not eligible for furlough programs; (5) ACRJ inmates are not per-
mitted contact visits with family members; (6) ACRJ inmates are
denied meaningful exercise, in contrast to the regular exercise avail-
able to state facility inmates; (7) ACRJ inmates are denied work and
vocational training program opportunities; and (8) ACRJ inmates are
often denied elective medical treatment and surgery pending their
transfer to a state facility.2

   By way of remedy, Appellants sought an order requiring the Direc-
tor to either transfer them to a state correctional facility within fifteen
days or make available to them the opportunities and programs that
they would have if they were housed in a state correctional facility.
Appellants also sought compensatory and punitive damages for the
violation of their constitutional rights.

   The Director moved to dismiss the complaint under Federal Rule
of Civil Procedure 12(b)(6). The district judge referred the matter to
a magistrate judge, who subsequently issued a report and recommen-
dation that the state’s motion be granted because Appellants were not
similarly situated to state prisoners housed in state facilities and, in
the alternative, because the denial of comparable conditions was ratio-
    2
   Appellants originally alleged that the conditions of their confinement
also constituted cruel and unusual punishment in violation of the Eighth
Amendment of the United States Constitution and Article 1, Section 8 of
the Virginia Constitution. Because the district court granted Appellants’
motion for voluntary dismissal of these claims, we do not consider these
claims.
                          KHALIQ v. ANGELONE                            5
nally related to a legitimate state objective. The district court agreed
that Appellants’ equal protection claim failed because they were not
similarly situated to state prisoners housed in state facilities and,
therefore, found it unnecessary to reach the question of whether the
state’s actions met the rational basis test. This appeal followed.

                                   II.

   We review the district court’s decision to dismiss the complaint
under Rule 12(b)(6) de novo. See Veney v. Wyche, 293 F.3d 726, 730
(4th Cir. 2002). A complaint will be dismissed for failure to state a
claim upon which relief may be granted if, assuming the facts alleged
in the complaint are true and drawing all reasonable factual inferences
in the plaintiffs’ favor, the plaintiff can prove no set of facts in sup-
port of his claim which would entitle him to relief. See id.

   The Equal Protection Clause provides that "[n]o State shall . . .
deny to any person within its jurisdiction the equal protection of the
laws." U.S. Const. amend. XIV, § 1. It "does not take from the States
all power of classification, but keeps governmental decisionmakers
from treating differently persons who are in all relevant respects
alike." Veney, 293 F.3d at 730 (citation and internal quotation marks
omitted). Thus, Appellants "‘must first demonstrate that [they] ha[ve]
been treated differently from others with whom [they are] similarly
situated and that the unequal treatment was the result of intentional
or purposeful discrimination.’" Veney, 293 F.3d at 730 (quoting Mor-
rison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001)). Because
"[p]risoners are not a suspect class," and "[t]he status of incarceration
is neither an immutable characteristic, nor an invidious basis of classi-
fication," Appellants must demonstrate that any unequal treatment is
not rationally related to a legitimate governmental purpose. Moss v.
Clark, 886 F.2d 686, 690 (4th Cir. 1989) (citations omitted).

                                   A.

   We begin with the district court’s conclusion that Appellants, while
housed in the local jail, were not similarly situated to state prisoners
housed in state correctional facilities. More specifically, we must
examine whether state inmates housed in a local facility are similarly
situated to state inmates housed in state facilities for purposes of eval-
6                        KHALIQ v. ANGELONE
uating the physical space, and the programs and opportunities made
available to them, e.g., the opportunity to participate in work release
programs, work for pay inside the facility, furlough programs, contact
visits, additional exercise, work and vocational training program
opportunities, and elective medical treatment and surgery. See Klinger
v. Dep’t. of Corr., 31 F.3d 727, 731 (8th Cir. 1994) ("The similarly
situated inquiry focuses on whether the plaintiffs are similarly situ-
ated to another group for purposes of the challenged government
action."). We conclude that they are not.

   This is not our first occasion to address an inmate’s equal protec-
tion challenge to the conditions of imprisonment based upon the
locale of confinement. In Moss v. Clark, inmates convicted and sen-
tenced in the District of Columbia brought an equal protection claim
under the Fifth Amendment because persons convicted of crimes in
the District of Columbia were not treated the same with regard to
good time credits. Inmates sentenced under District law and housed
in D.C. prisons could accumulate good time credits under the District
of Columbia Good Time Credits Act, whereas inmates sentenced
under District law but housed in federal prisons could only accumu-
late good time credits under the federal good time system, which pro-
vided less generous credits and a diminished opportunity to reduce the
ultimate sentence. See Moss, 886 F.2d at 688-89.

   The district court concluded that the District of Columbia’s Good
Time Credits Act violated the equal protection rights of the inmates
by creating a distinction between D.C. Code offenders housed in D.C.
correctional facilities and D.C. Code offenders housed in federal
penal institutions, and held that the distinction bore no rational rela-
tionship to the governmental purpose of relieving overcrowding in the
D.C. prisons. We reversed, rejecting the inmates’ "contention that
inmates incarcerated in District and federal facilities are in fact so
similarly situated that different treatment of them defies rational
explanation." Id. at 691. We explained:

    The equal protection clause guarantees that all persons simi-
    larly circumstanced shall be treated alike. The equal protec-
    tion clause does not, however, require things which are
    different in fact or opinion to be treated in law as though
    they were the same. District of Columbia prisoners do not
                         KHALIQ v. ANGELONE                           7
    become similarly situated to prisoners in federal facilities
    with regard to parole eligibility simply because both were
    sentenced in the District of Columbia Superior Court under
    the District of Columbia Code. After sentencing, all individ-
    uals are remanded to the authority of the Attorney General
    who determines the location of their incarceration. Thereaf-
    ter, for purposes of imprisonment and parole, the class to
    which [an inmate] belongs consists of the persons confined
    as he was confined, subject to the same conditions to which
    he was subject.

Id. (citations and internal quotation marks omitted); see also Bates v.
Wilkinson, 267 F.2d 779, 781 (5th Cir. 1959) (rejecting claim of mili-
tary prisoner confined in civilian prison because he was subjected to
a conditional "good time" release while military prisoners confined to
military disciplinary barracks received unconditional "good time"
releases; prisoner was "treated as any other military prisoner who is
confined in a federal prison, being subject to the advantages and dis-
advantages of the civilian prison").

   We reached a similar conclusion in Strickler v. Waters, 989 F.2d
1375 (4th Cir. 1993). After Strickler was convicted and sentenced by
the City of Portsmouth Circuit Court to a prison term, he was commit-
ted to the Portsmouth City Jail pending an unrelated trial in the Vir-
ginia Beach Circuit Court. He alleged that the differing conditions in
the local jail — overcrowding, inadequate exercise facilities, poor cli-
matological conditions, and an inadequate library to which he had
restricted access — violated his equal protection rights. We declined
to allow Strickler to pursue this claim against the Director because,
inter alia, Strickler failed to demonstrate that he was similarly situ-
ated to state inmates housed in state facilities:

    [A]bsent a right to have been housed in a state facility dur-
    ing the time he was confined at Portsmouth, a right that Str-
    ickler did not and almost surely could not allege (and one
    that the State of Virginia does not believe he has, see Va.
    Code Ann. § 53.1-20), he was not similarly situated for
    equal protection purposes with state prisoners in state facili-
    ties, and therefore his claim necessarily would have failed.
8                          KHALIQ v. ANGELONE
Strickler, 989 F.2d at 1389.3

   We find these principles to be controlling here. Appellants had no
federal right to be housed in any particular state facility, or in a state
corrections facility as opposed to a local jail compensated by the state
for the cost of incarcerating state inmates pending their transfer to an
available and appropriate space within a state facility. Once convicted
and sentenced, the state inmates housed in local jails are committed
to the custody of the Director of the VDOC, who is charged with
receiving them into the state corrections system within sixty days of
the final sentencing order being sent. See Va. Code Ann. 53.1-20.B.
Those unable to be accommodated in an adult state correctional facil-
ity, however, may serve their sentences in a local correctional facility
compensated by the VDOC for the cost of the inmate’s incarceration.
See Va. Code Ann. § 53.1-20.1. However, an inmate awaiting transfer
to a state correctional facility beyond the sixty-day period does not
become similarly situated to an inmate already housed in a state facil-
ity simply because they were both sentenced in Virginia state court
for violations of the Virginia criminal code. Rather, and as we have
previously held, "for purposes of imprisonment and parole, the class
to which [an inmate] belongs consists of the persons confined as he
    3
    In Counts v. Newhart, 951 F.Supp. 579 (E.D. Va. 1996), aff’d 116
F.3d 1473 (4th Cir. 1997), a plaintiff-inmate brought an action under
§ 1983, also challenging his conditions of confinement (overcrowding,
unsanitary conditions, inadequate meal service, inadequate medical treat-
ment and screening, inadequate rehabilitation programs and inadequate
recreation) at the Chesapeake City Jail where he was assigned, and the
failure of the Virginia Department of Corrections to transfer him to a
state facility within the sixty-day time frame specified under § 53.1-20
of the Virginia Code. Relying primarily upon our decision in Strickler,
the district court found no equal protection violation and dismissed the
claim, concluding that the plaintiff "ha[d] no right recognized by the fed-
eral Constitution to be confined in state prison instead of a local jail. He
[was] therefore not similarly situated for equal protection purposes with
inmates in state prison." Counts, 951 F.Supp. at 585 (citation omitted).
Even if similarly situated, the district court also concluded, the claim
would fail because Counts "ha[d] not alleged that the Commonwealth of
Virginia ha[d] no rational reason for housing him in a local jail instead
of a state prison." Id.
                            KHALIQ v. ANGELONE                               9
was confined, subject to the same conditions to which he was sub-
ject." Moss, 886 F.2d at 691 (internal quotation marks omitted).4

   Finally, we are unpersuaded by Appellants’ contention that our
holdings in Strickler and Moss are inherently flawed, and should not
be followed in this case, because they would allow the Director "to
send all black inmates to a local jail and to accept only white prison-
ers into state facilities." Appellants’ Brief at 22. Under such a hold-
ing, Appellants argue, black inmates would be automatically
precluded from raising an equal protection challenge because they
would not be similarly situated to white state prisoners. Appellants,
of course, have made no claim that they were deprived of an assign-
ment to a state facility for discriminatory reasons, much less for
racially discriminatory reasons. But in any event, the hypothetical
advanced by Appellants entirely misconstrues our holdings regarding
the similarly situated inquiry. Under our holdings, all state-eligible
inmates, black and white, housed in the local jail would be similarly
situated for purposes of assignment to a state correctional facility
from a local correctional facility. See Moss, 886 F.2d at 691. If the
assignment of local facility inmates to state facilities was being made
by the Director on the basis of race, then the Director would be treat-
ing similarly situated inmates differently. That, of course, is a far cry
from the allegations before us today.

                                      B.

   As an alternative ground for affirming the district court, the Direc-
tor asserts that, even if we assume or conclude that Appellants are
similarly situated to state prisoners housed in state facilities for pur-
poses of the challenged conduct, we should affirm the dismissal
  4
    As correctly noted by the district court, Appellants rely almost exclu-
sively upon the district court decision in Hill v. Hutto, 537 F.Supp. 1185
(E.D.Va. 1982), for their contention that they are similarly situated to
state inmates housed in state facilities. In Hill, the district court held that
the inmates housed in a local facility had made a legitimate claim under
the equal protection clause based on the denial of programs and opportu-
nities comparable to those available to state prisoners housed in state
facilities. Hill, however, is inconsistent with our subsequent decisions in
Moss and Strickler.
10                         KHALIQ v. ANGELONE
because there is a rational basis for the disparate treatment. See Ostr-
zenski v. Seigel, 177 F.3d 245, 253 (4th Cir. 1999) (noting that the
court may affirm the district court’s dismissal "on the basis of any
ground supported by the record"). We agree.

   Because the classification of inmates based upon their situs of
incarceration does not employ a suspect class or burden a fundamen-
tal right, it "is accorded a strong presumption of validity." Heller v.
Doe, 509 U.S. 312, 319 (1993). "The only proper judicial inquiry is
whether the [classification] serves a legitimate state [penological]
interest and whether the challenged classification is rationally related
to it." Moss, 886 F.2d at 690. Even where similarly situated persons
are treated differently, a state classification "that neither proceeds
along suspect lines nor infringes fundamental constitutional rights
must be upheld against equal protection challenge if there is any rea-
sonably conceivable state of facts that could provide a rational basis
for [it]". FCC v. Beach Communications, Inc., 508 U.S. 307, 313
(1993); see McGowan v. Maryland, 366 U.S. 420, 426 (1961) (noting
that such classifications "will not be set aside if any state of facts rea-
sonably may be conceived to justify it"). "Moreover, the burden rests
on the one challenging the [classification] to disprove the existence
of every conceivable basis which might support it." Mitchell v.
Comm’r of the Soc. Sec. Admin., 182 F.3d 272, 274 (4th Cir. 1999)
(internal quotation marks omitted). The reasons need not actually
motivate the state’s conduct or action; they need only reflect a set of
facts reasonably conceived to justify the action. See id. at 274-75. Nor
must the state "articulate its reasoning at the moment a particular
decision is made. Rather, the burden is upon the challenging party to
negative any reasonably conceivable state of facts that could provide
a rational basis for the classification." Board of Trustees of the Univ.
of Alabama v. Garrett, 531 U.S. 356, 367 (2001) (internal quotation
marks omitted).

   Appellants’ allegations, if proven, fail to establish that their impris-
onment in the ACRJ was irrational, arbitrary, or otherwise not in fur-
therance of a legitimate penological interest. Appellants’ complaint
conclusorily asserts that "[d]enying [them] opportunities and pro-
grams available to state prisoners in state facilities . . . irrationally dis-
criminates against state prisoners confined to the ACJR by treating
them differently from state prisoners confined in state correctional
                          KHALIQ v. ANGELONE                          11
facilities." J.A. 66. However, the facts alleged in the complaint, even
if true, do not bear out such an equal protection claim.

   "‘There is no doubt that discipline and administration of state
detention facilities are state functions. They are subject to federal
authority only where paramount federal constitutional or statutory
rights supervene.’" Kersh v. Bounds, 501 F.2d 585, 588 (4th Cir.
1974) (quoting Johnson v. Avery, 393 U.S. 483, 486 (1969)); see also
Turner v. Safley, 482 U.S. 78, 85 (1987) (noting the high degree of
deference which must be afforded to prison authorities in the "inordi-
nately difficult undertaking" of running a prison system). As correctly
noted by the magistrate judge, at least two of the rational bases found
in Moss are equally applicable here — relieving overcrowding in the
prisons and preserving uniformity of treatment between inmates who
are incarcerated together. See Moss, 886 F.2d at 691-92; see also
Counts, 951 F.Supp. at 585 (concluding that even if he were similarly
situated, the inmate’s claim would fail because he "ha[d] not alleged
that the Commonwealth of Virginia ha[d] no rational reason for hous-
ing him in a local jail instead of a state prison"). Because there are
legitimate, plausible reasons for the alleged disparate treatment
between state inmates housed in local jails and inmates housed in
state facilities, our inquiry is concluded. See FCC, 508 U.S. at 313-
14. Accordingly, we affirm the district court’s dismissal of the equal
protection claim for the additional reason that there is a rational basis
for the Director’s challenged action.

                                  III.

   For the foregoing reasons, the judgment of the district court is
affirmed.

                                                            AFFIRMED